961 F.2d 211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff-Appellant,v.James ROLLINS, Warden, Defendant-Appellee.
No. 91-7728.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 24, 1992Decided:  May 5, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-91-695)
George W. Gantt, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the ATtorney General of Maryland, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
George W. Gantt appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  We find no violation of Gantt's constitutional rights and affirm the district court's entry of summary judgment in favor of Defendant.  Gantt v. Rollins, No. CA-91-695 (D. Md. Nov. 14, 1991).  We deny Gantt's motion to consolidate this appeal with No. 91-6143, his motion for enlargement of time to file a consolidated brief, and his "Motion Requesting Suspension of Rules."  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.